Case 19-00499-jw           Doc 8       Filed 01/28/19 Entered 01/28/19 14:22:39                       Desc Main
                                       Document      Page 1 of 11

                                  UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF SOUTH CAROLINA

INRE:                                        )
                                             )        cAsE No: 19-     001/M~.iw
                                             )
Eva Rebecca Reid                             )        CHAPTER13
166 Fremont Drive                            )
Summerville, SC 29483                        )
SSN xxx-xx-4856                              )
                           DEBTOR.           )



              NOTICE OF OPPORTUNITY TO OBJECT AND CONFIRMATION HEARING

       The debtor(s) in the above captioned case filed a chapter 13 plan on      /-c:J. 8 --/ f      . The plan is
attached.

      Your rights may be affected by the plan. You should read the plan carefully and discuss it with your
attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you may wish to consult
one.)

       Any objection to confirmation of the chapter 13 plan must be in writing, filed with the Court at 1100 Laurel
Street, Columbia, SC 29201-2423, and served on the chapter 13 trustee, the debtor(s), and any attorney for the
debtor(s) no later than 21 days after the service of the chapter 13 plan, as computed under Fed. R. Bankr. P. 9006(a).
Objections to confirmation may be overruled if filed late or the objecting party fails to appear and prosecute the
objection: If no objection is timely filed, the plan may be confirmed by the Court without further notice.

      If you file an objection, you or your attorney must attend the hearing scheduled by the court on confirmation of
the plan. Notice of the confirmation hearing is provided in section 9 of the Notice of Chapter 13 Bankruptcy Case.
However, the Court may set an earlier status hearing on any objection upon notice to the applicable parties.

       If you or your attorney do not take these steps, the court may decide that you do not oppose the relief sought
in the plan and may enter an order confirming the plan.


                                                       Respectfully Submitted,




Date:    /-:LJ'-/9
                Case 19-00499-jw                          Doc 8       Filed 01/28/19 Entered 01/28/19 14:22:39                     Desc Main
Fill in this information to identif our case:                         Document      Page 2 of 11
Debtor 1               Eva Rebecca Reid                                                                                Check if this is a modified plan, and
                              First Name            Middle Name             Last Name                                  list below the sections of the plan that
                                                                                                                       have been changed.
Debtor2
(Spouse, if filing) First Name      Middle Name            Last Name
United States Bankruptcy Court for the:         DISTRICT OF SOUTH CAROLINA                                             Pre-confirmation modification
                                                                                                                       Post-confirmation modification
 Case number:
 (If known)




District of South Carolina
Chapter 13 Plan                                                                                                                                          12/17


               Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances. Plans that do not comply with the Bankruptcy Code, the
                           Federal Rules of Bankruptcy Procedure, this Court's local rules, and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one. Failure to object may constitute an implied acceptance of and consent to the relief
                           requested in this document.

                           If you oppose the plan's treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                           Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                           Bankruptcy Rule 3015. In addition, pursuant to Federal Rule of Bankruptcy Procedure 3002, you must file a timely proof of
                           claim in order to be paid under any plan. Confirmation of this plan does not bar a party in interest from objecting to a claim.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as "Not Included" or if both boxes are checked, the provision
                           will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in           D Included                    Not Included
              a partial pavment or no pavment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchaseamoney security interest,             D Included                    Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                          Included              D Not Included
 1.4          Conduit Mortgage Payments: ongoing mortgage payments made by the trustee                        D Included                     Not Included
              through plan, set out in Section 3.l(c) and in Part 8

               Plan Payments and Length of Plan

2.1       The debtor submits to the supervision and control of the trustee all or such portion of future earnings or other future income as is necessary
for the execution of the plan.

Unless all allowed claims (other than Jong-term claims) are fully paid pursuant to the plan, the debtor will make regular payments to the trustee as
follows:


$1,050.00 per Month for 57 months

Insert additional lines if needed.

The debtor and trustee may stipulate to a higher payment in order to provide adequate funding of the plan without the necessity of a modification to
the plan. The stipulation is effective upon filing with the Court.

Additional monthly payments will be made to the extent necessary to make the payments to creditors specified in this plan.


Software Copyright (c) I 996-2018 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
               Case 19-00499-jw                          Doc 8      Filed 01/28/19 Entered 01/28/19 14:22:39                        Desc Main
                                                                    Document      Page 3 of 11
Debtor                Eva Rebecca Reid                                                           Case number

2.2          Regular payments to the trustee will be made from future income in the following manner:

             Check all that apply:
             D        The debtor will make payments pursuant to a payroll deduction order.
             Ii:!     The debtor will make payments directly to the trustee.
             D        Other (specify method of payment):


2.3 Income tax refunds.
    Check one.
          Ii:!    The debtor will retain any income tax refunds received during the plan term.

                          The debtor will treat income refunds as follows:


2.4 Additional payments.
    Check one.
                  None. If"None" is checked, the rest of§ 2.4 need not be completed or reproduced.

HMM Treatment of Secured Claims
To receive a distribution from the trustee, a proof of claim, including adequate supporting documentation and filed in compliance with Official Rules
and Forms, must be filed with the Court. For purposes of plan distribution, a claim shall be treated as provided for in a confirmed plan. However, if a
claim is treated as secured in a confirmed plan and the affected creditor elects to file an unsecured claim, such claim, unless timely amended, shall be
treated as unsecured for purposes of plan distribution. Any creditor holding a claim secured by property that is removed from the protection of the
automatic stay by order, surrender, or through operation of the plan will receive no further distribution from the chapter 13 trustee on account of any
secured claim. This provision also applies to creditors who may claim an interest in, or lien on, property that is removed from the protection of the
automatic stay by another lienholder or released to another lienholder, unless the Court orders otherwise, but does not apply if the sole reason for its
application arises under 11 U.S.C. § 362(c)(3) or (c)(4). Any funds that would have otherwise been paid to a creditor, but pursuant to these
provisions will not be paid, will be distributed according to the remaining terms of the plan. Any creditor affected by these provisions and who has
filed a timely proof of claim may file an itemized proof of claim for any unsecured deficiency within a reasonable time after the removal of the
property from the protection of the automatic stay. Secured creditors that will be paid directly by the debtor may continue sending standard payment
and escrow notices, payment coupons, or inquiries about insurance, and such action will not be considered a violation of the automatic stay.

3.1          Maintenance of payments and cure or waiver of default, if any.

             Check all that apply. Only relevant sections need to be reproduced.

                          None. If"None" is checked, the rest of§ 3.1 need not be completed or reproduced.

3.2          Request for valuation of security and modification of undersecured claims. Check one.

              Ii:!        None. If"None" is checked, the rest of§ 3.2 need not be completed or reproduced.

3.3          Other secured claims excluded from 11 U.S.C. § 506 and not otherwise addressed herein.

             Check one.
                     None. If "None" is checked, the rest of§ 3.3 need not be completed or reproduced.
                     The claims listed below are being paid in full without valuation or lien avoidance.

                          These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by
                          the trustee or directly by the debtor, as specified below. Holders of secured claims shall retain liens to the extent provided by 11
                          U.S.C. § 1325(a)(5)(B)(i). Secured creditors paid the full secured claim provided for by this plan shall satisfy any liens within a
                          reasonable time.

 Name of Creditor                   Collateral                             Estimated amount of claim       Interest rate       Estimated monthly payment
                                                                                                                               to creditor




District of South Carolina
Effective December 1, 2017                                                    Chapter 13 Plan                                                   Page2
Software Copyright (c) 1996-2018 Best Case, LLC -www.bestcase.com                                                                     Best Case Bankruptcy
               Case 19-00499-jw                         Doc 8       Filed 01/28/19 Entered 01/28/19 14:22:39                     Desc Main
                                                                    Document      Page 4 of 11
Debtor                Eva Rebecca Reid                                                         Case number

Name of Creditor                    Collateral                             Estimated amount of claim    Interest rate       Estimated monthly payment
                                                                                                                            to creditor

                                    116 Fremont Drive
                                    Summerville, SC 29486
                                    Berkeley County
                                    2013 Clayton Special Mobile
                                    Home
Vanderbilt                          16X76
Mortgage                            (Est. Arrearage $3,927.76)                        $40,942.18                6.00%                                 $897.00
                                                                                                                             (or more)

                                                                                                                            Disbursed by:
                                                                                                                               Trustee
                                                                                                                            D Debtor
                                    2010 Toyota Camry 172,869
                                    miles
Westlake                            VIN: 4T1 BF3EK0AU054309
Financial Services                                                                        $509.93               6.00%                                      $16.00
                                                                                                                             (or more)

                                                                                                                            Disbursed by:
                                                                                                                               Trustee
                                                                                                                            D Debtor
Insert additional claims as needed.

3.4          Lien avoidance.

Check one.
                          None. If"None" is checked, the rest of§ 3.4 need not be completed or reproduced.

3.5          Surrender of collateral.

             Check one.
                     None. If"None" is checked, the rest of§ 3.5 need not be completed or reproduced.

              Treatment of Fees and Priority Claims

4.1       General
The debtor shall pay all post-petition priority obligations, including but not limited to taxes and post-petition domestic support, and pay regular
payments on assumed executory contracts or leases, directly to the holder of the claim as the obligations come due, unless otherwise ordered by the
Court. Trustee's fees and all allowed priority claims, including domestic support obligations other than those treated in§ 4.5, wilJ be paid in full
without postpetition interest.

4.2          Trustee's fees

Trustee's fees are governed by statute and may change during the course of the case.

4.3          Attorney's fees.

             a.           The debtor and the debtor's attorney have agreed to an attorney's fee for the services identified in the Rule 2016(b) disclosure
                          statement filed in this case. Fees entitled to be paid through the plan and any supplemental fees as approved by the Court shall be
                          disbursed by the trustee as follows: Following confirmation of the plan and unless the Court orders otherwise, the trustee shall
                          disburse a dollar amount consistent with the Judge's guidelines to the attorney from the initial disbursement. Thereafter, the
                          balance of the attorney's compensation as allowed by the Court shall be paid, to the extent then due, with all funds remaining
                          each month after payment of trustee fees, allowed secured claims and pre-petition arrearages on domestic support obligations. In
                          instances where an attorney assumes representation in a pending pro se case and a plan is confirmed, a separate order may be
                          entered by the Court, without further notice, which allows for the payment of a portion of the attorney's fees in advance of
                          payments to creditors.



District of South Carolina
Effective December), 2017                                                    Chapter 13 Plan                                                  Page 3
Software Copyright (c) 1996-2018 Best Case, LLc·-www.bestcase.com                                                                   Best Case Bankruptcy
               Case 19-00499-jw                          Doc 8      Filed 01/28/19 Entered 01/28/19 14:22:39                           Desc Main
                                                                    Document      Page 5 of 11
 Debtor                Eva Rebecca Reid                                                             Case number

             b.           If, as an alternative to the above treatment, the debtor's attorney has received a retainer and cost advance and agreed to file fee
                          applications for compensation and expenses in this case pursuant to 11 U.S.C. § 330, the retainer and cost advance shall be held
                          in trust until fees and expense reimbursements are approved by the Court. Prior to the filing of this case, the attorney has
                          received$_ _ and for plan .confirmation purposes only, the fees and expenses of counsel are estimated at $_ _ or less.

4.4          Priority claims other than attorney's fees and those treated in § 4.5.

             Check one.
             D       The debtor is unaware of any priority claims at this time. If funds are available, the trustee is authorized to pay on any allowed
                     priority claim without further amendment of the plan.

              D           Domestic Support Claims. 11 U.S.C. § 507(a)(l):

                           a.           Pre-petition arrearages. The trustee shall pay the pre-petition domestic support obligation arrearage to (name ofDSO
                                        recipient), at the rate of$___ or more per month until the balance, without interest, is paid in full. Add additional
                                        creditors as needed.

                           b.           The debtor shall pay all post-petition domestic support obligations as defined in 11 U.S.C. § 101(14A) on a timely basis
                                        directly to the creditor.

                           c.           Any party entitled to collect child support or alimony under applicable non-bankruptcy law may collect those
                                        obligations from property that is not property of the estate or with respect to the withholding of income that is property
                                        of the estate or property of the debtor for payment of a domestic support obligation under a judicial or administrative
                                        order or a statute.

              Other Priority debt. The trustee shall pay all remaining pre-petition 11 U.S.C. § 507 priority claims on a pro rata basis. If funds are
available, the trustee is authorized to pay on any allowed priority claim without further amendment of the plan.

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                     None. If"None" is checked, the rest of§ 4.5 need not be completed or reproduced.



              Treatment ofNonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified. Check one

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata by the trustee to the extent that funds are
             available after payment of all other allowed claims.

                  The debtor estimates payments of less than 100% of claims.
       D          The debtor proposes payment of 100% of claims.
       D          The debtor proposes payment of 100% of claims plus interest at the rate of%.




5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If"None" is checked, the rest of§ 5.2 need not be completed or reproduced.
              D           The debtor will maintain the contractual installment payments and cure, through the trustee, any prepetition default in payments
                          on the unsecured claims listed below.

 5.3         Other separately classified non priority unsecured claims. Check one.

              D           None. If"None" is checked, the rest of§ 5.3 need not be completed or reproduced.
              D           The nonpriority unsecured allowed claims listed below are separately classified and will be treated as follows:




District of South Carolina
Effective December 1, 2017                                                      Chapter 13 Plan                                                    Page 4
Software Copyright (c) 1996-2018 Best Case, LLC -www.bestcase.com                                                                        Best Case Bankruptcy
               Case 19-00499-jw                          Doc 8      Filed 01/28/19 Entered 01/28/19 14:22:39                      Desc Main
                                                                    Document      Page 6 of 11
 Debtor               Eva Rebecca Reid                                                            Case number

Name of creditor                                     Total amount to be paid on the claim                 Interest rate
Nelnet (student loan)                                $46,074.00                                           unknown/contract rate

Specify the amount and frequency of the payments and whether they will be made my the debtor or trustee.
The debtor will pay monthly as indicated on Schedule J, directly to creditor, but if these claims are filed by any other entity
than that listed in the schedules and plan, the debtor will be responsible to notify the trustee, or the trustee may make
disbursements on the claim pursuant to 5.1 above.

Provide a brief statement of the basis for separate classification and treatment. This class discrimination is fair pursuant to 11
U.S.C. §1322(b)(1), as the debt to this creditor represents a significant portion of the total general unsecured debt: the
estimated payments to the remainder of the pool of unsecured creditors without priority is likely to be lower if the debtor
included the debt in the pool to be paid pro rata by the Trustee. The debtor agrees that is she signs a certification of plan
completion, she will be certifying that all contractual payments that came due to this creditor have been made through the
date of certification. (see In re Belton, CIA/ No. 16-03040-jw, slip op. (Bankr. D.S.C. Oct. 13 2016)

iffl•M Executory Contracts and Unexpired Leases
6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

                          None. lf"None" is checked, the rest of§ 6.1 need not be completed or reproduced.



              Vesting of Property of the Estate

7.1        Property of the estate will vest in the debtor as stated below:
      Check the appliable box:

              Upon confirmation of the plan, property of the estate will remain property of the estate, but possession of property of the estate shall
              remain with the debtor. The chapter 13 trustee shall have no responsibility regarding the use or maintenance of property of the estate.
              The debtor is responsible for protecting the estate from any liability resulting from operation of a business by the debtor. Nothing in the
              plan is intended to waive or affect adversely any rights of the debtor, the trustee, or party with respect to any causes of action owned by
              the debtor.

      D       Other. The debtor is proposing a non-standard provision for vesting, which is set forth in section 8.1. This provision will be effective
              only if the applicable box in Section 1.3 of this plan is checked and a proposal for vesting is provided in Section 8.1.

              Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
              D     None. lf"None" is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in
this form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box "Included" in§ 1.3.
 8.1 (a) Part 1 of this chapter 13 form plan indicates that all objections to the confirmation of the plan must be filed no later
than 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy Court. In
Operating Order 18-4, Judge Waites has otherwise ordered that all objections to the confirmation of a chapter 13 plan in
 cases before him shall be filed with the Court no later than 21 days after the date of service of the plan. Therefore, all
objections to the confirmation of this chapter 13 plan must be filed with the Court no later than 21 days after the date of
service of this plan.

 8.1(b)The debtor reserves the right to seek loss mitigation or modification of the mortgage loan using the Loss
 Mitigation/Mortgage Modification Portal procedures described in Chambers Guidelines during the bankruptcy case, which
 may be effective upon subsequent approval by order of the Court.

 8.1 (c) Confirmation of this plan does not bar a party in interest from any actions discovered from the documentation, or lack
 thereof, in a proof of claim. The debtor specifically reserves any currently undiscovered or future claims, rights or cause of
 action the debtor may have, regarding any issues not specifically addressed or determined by the plan, against any creditor
 or other party in interest including, but not limited to, violations of applicable consumer protections codes and actions
District of South Carolina
Effective December 1, 20 I 7                                                    Chapter 13 Plan                                              Page 5
Software Copyright (c) 1996-2018 Best Case, LLC -www.bestcase.com                                                                  Best Case Bankruptcy
                Case 19-00499-jw                          Doc 8      Filed 01/28/19 Entered 01/28/19 14:22:39       Desc Main
                                                                     Document      Page 7 of 11
Debtor                 Eva Rebecca Reid                                                         Case number

under 11 U.S.C. §§ 542,543, 544, 547 and 548.

8.1 {d) Confirmation of this plan may determine the character (secured, unsecured, or priority), amount, and timing of
distribution of a creditor's claim regardless of the proof of claim filed. If a creditor objects to a claim's treatment under the
plan, the creditor must timely object to confirmation.                 ·

8.1(e) Student Loan Claims (From Section 5.3):
Payment to US Department of Education, Navient, FedLoan (PHEAA), Educational Credit Management Corporation and/or its
servicers, assignees, guarantors {Collectively referred to hereafter as "Student Loan Creditor"): Debtor will pay this student
loan creditor directly as indicated on Schedule J; this creditor will no longer share in the pro rata distribution from the Trustee. If this
claim is filed by any other entity or account number, Debtor will be responsible to notify the Trustee or Trustee may make
disbursements on the claim.

 No Request for Discharge: The Debtor is not seeking nor does this Plan provide for any discharge, in whole or in part, of the student
 loan obligations.

 No Discriminatory Treatment: Student Loan Creditor shall not discriminate against Debtor and Debtor shall be entitled to all
 repayment options available to non-bankruptcy borrowers for which they are otherwise eligible.

 Pre-Petition Enrollment in IDR or Other Repayment Plan: The Debtor shall be allowed to maintain enrollment in any pre-petition
 repayment plan for which they are or remain eligible, including but not limited to Income Driven Repayment ("IDR") plans and/or the
 Public Service Loan Forgiveness program, without disqualification due to the bankruptcy. Any direct payments made by the Debtor to
 Student Loan Creditor since the filing of the petition shall be applied to any repayment plan in which the Debtor was enrolled
 pre-petition. despite any form of administrative forbearance status imposed due to the bankruptcy filing.

 Post-Petition Enrollment in IDR or Other Repayment Plan: The Debtor may submit an application for participation in any IDR plan,
 including but not limited to the Public Service Loan Forgiveness Program, for which the Debtor is otherwise qualified, without
 disqualification due to the bankruptcy. If the Debtor is qualified for an IDR plan, Student Loan Creditor may place the Debtor in an
 IDR plan while the Chapter 13 case is open. Debtor may also elect to enroll in any non-I DR repayment plan without disqualification
 due to the bankruptcy if Debtor is otherwise eligible. Whether qualified for an IDR plan or enrolled in a non-lDR plan, monthly
 payments will be due to Student Loan Creditor while this Chapter 13 case is open.

 Consolidation: The Debtor may, if necessary and desired, seek a consolidation, ifs/he is otherwise eligible, of his/her student loans
 by separate motion and subject to subsequent court order.

Annual Recertification: Student Loan Creditor will inform Debtor and Debtor's Attorney through written or 'electronic correspondence
when the annual certification package is due, in accordance with whatever procedures they use to inform non-bankruptcy borrowers
about the requirement to re-certify and provide Debtor and Debtor's Attorney with all information and deadlines related to that
process.Notice to recertify will be sent to the Debtor. and Debtor's attorney even if the account(s) has been put into an
administrative forbearance status due to the filing of the bankruptcy. After notification of the requirement to recertify, the Debtor
will certify in accordance with the federal regulations. The Debtor shall notify the Chapter 13 Trustee of any adjustment (increase or
decrease) to the Debtor's monthly IDR plan payment resulting from annual certification.

 11 U.S.C. § 362(a): For the purposes of student loan IDR applications and/ or continuing participation in an IDR plan, or enrollment
 and/or participation in any non-lDR repayment plan while this Chapter 13 case is open, loan servicing, processing and other
 communications to the Debtor including late payment notices shall not be treated as violations of the automatic stay provisions of11
 U.S.C. § 362(a).

 Failure to Make Payments or Termination of Participation: Debtor may elect to cease making payments on the Federal Student
 Loan and request administrative forbearance status and Student Loan Creditor will stay collection action until after this Chapter 13
 case is closed. The Debtor will amend Schedule J and modify the Plan accordingly. If the Debtor becomes 60 days or more
 delinquent in post-petition payments to Student Loan Creditor, Student Loan Creditor will notify Debtor and his attorney by letter within
 10 days of the 60-day delinquency.

 8.1(f) DEBTOR CERTIFICATION

 In connection with this plan, the debtor hereby states that he/she/they carefully reviewed this plan and understand the
 following:

 (1) The obligations set forth in this plan, including the amount, method, and timing of payments made to the trustee and/or
 directly to creditors;


District of South Carolina
Effective December 1, 2017                                                    Chapter 13 Plan                                   Page 6
Software Copyright (c) 1996-2018 Best Case, LLC • www.bestcase.com                                                    Best Case Bankruptcy
                Case 19-00499-jw                          Doc 8     Filed 01/28/19 Entered 01/28/19 14:22:39            Desc Main
                                                                    Document      Page 8 of 11
 Debtor                Eva Rebecca Reid                                                             Case number

 (2) The consequences of any default under this plan including any direct payments to creditors required by the terms of this
 plan; and                                         ·

 (3) That debtor may not agree to sell property, employ professionals, or incur debt {including modification of debt) during
 the term of the plan without the prior authorization of the Bankruptcy Court.


               Signatures:

9.1          Signatures of debtor and debtor attorney

                                                                          sign below.

                                                                                X
                                                                                        Signature of Debtor 2




                       trm,LLC
              aber Place Drive, Suite 120
         orth Charleston, SC 29405
        843-529-9000 (p)
        843-529-9907 (f)

By filing this document, the debtor, if not represented by an attorney, or the debtor and the attorney for the debtor certify(ies) that this
Chapter 13 plan contains no nonstandard provision other than those set out in Part 8.




District of South Carolina
Effective December 1, 2017                                                   Chapter 13 Plan                                       Page 7
Software Copyright (c) 1996-2018 Best Case, LLC -www.bestcase.com                                                        Best Case Bankruptcy
 Case 19-00499-jw            Doc 8      Filed 01/28/19 Entered 01/28/19 14:22:39                     Desc Main
                                        Document      Page 9 of 11

                                  UNITED STATE BANKRUPTCY COURT
                                    DISTRICT OF SOUTH CAROLINA

INRE:                                       )
                                            )        CASE NO:      /9-,o()'-/99:; 'w
                                            )
Eva Rebecca Reid                            )        CHAPTER13
166 Fremont Drive                           )
Summerville, SC 29483                       )
SSN xxx-xx-4856                             )
                          DEBTOR.           )



                                         CERTIFICATE OF SERVICE

          The above-signing parties certify that the foregoing Notice, Plan and Motions was served on all creditors
and parties in interest entitled to such notice on the above stated date. The specific list of names and addresses of
parties served with this plan is attached to the plan filed with the Court.

VIA US MAIL
(see attached list)

ELECTRONICALLY
James M. Wyman
Chapter 13 Trustee
POBox997
Mt. Pleasant, SC 29465-0997


Date:        J::S- It:/
          / ---

                                                     Robert R. Meredith, Jr., D.C. 1.D. #06152
                                                     Elizabeth R. Heilig, D.C. I.D. #10704
                                                     Meredith Law Firm, LLC
                                                     Attorneys for Debtor
                                                     4000 Faber Place Drive, Suite 120
                                                     North Charleston, SC 29405
                                                     843-529-9000
               Case 19-00499-jw   Doc 8   Filed 01/28/19 Entered 01/28/19 14:22:39               Desc Main
                                          Document      Page 10 of 11
AAFA of South Carolina                                                          AMCOL Systems, Inc.
                                      ACS Primary Care Physicians SE PC
135 N Church Street                                                             Amcol Systems, Inc.
                                      PO Box 740022
Spartanburg, SC 29306                                                           Po Box21625
                                      Cincinnati, OH 45274-0022
                                                                                Columbia, SC 29221



                                                                                Choice Recovery
Berkeley County Tax Collector         Charleston Gastroenterology Specialists
                                                                                1550 Old Henderson Road
PO Box 6122                           1962 Charlie Hall Blvd
                                                                                Suite 100
Moncks Comer, SC 29461-6120           Charleston, SC 29414
                                                                                Columbus, OH 43220



Comenity Bank/Lane Bryant
                                      Convergent Outsourcing, Inc.              Financial Data Systems
Attn: Bankruptcy
                                      PO Box 9004                               1683 Military Cutoff Rd
Po Box 182125
                                      Renton, WA 98057                          Wrightsville Beach, NC 28403
Columbus, OH 43218



                                                                                Internal Revenue Service
Heritage Trust FCU                    IC Systems
                                                                                Centralized Insolvency Operations
PO Box 118000                         PO Box64378
                                                                                PO Box 7346
Charleston, SC 29423                  Saint Paul, MN 55164-0378
                                                                                Philadelphia, PA 19101-7346




Kohl's                                Lowcountry Eye Specialists                L VNV Funding, LLC
PO Box3043                            9565 Highway 78 Bldg 200                  PO Box 10497
Milwaukee, WI 53201                   Ladson, SC 29456                          Greenville, SC 29603




                                                                                MUSCHealth
Medicredit, Inc                       Montgomery Ward
                                                                                University Medical Associates ofMUSC
Po Box 1629                           3650 Milwaukee Street
                                                                                1 Poston Road Suite 300
Maryland Heights, MO 63043            Ma,dison, WI 53714-2399
                                                                                Charleston, SC 29407




Najae Reid                            Nee Business Svcs Inc                     Nelnet
166 Fremont Drive                     9428 Baymeadows Rd. Suite 200             PO Box 82561
Summerville, SC 29486                 Jacksonville, FL 32256                    Lincoln, NE 68501-2561




NPRTO South-East, LLC
                                      Purpose Money                             Resolve USA
256 W Data Drive
                                      710 Bacons Bridge Road Ste E              PO Box 468326
#100
                                      Summerville, SC 29485                     Atlanta, GA 31146
Draper, UT 84020-2315




Roper St. Francis Physicians          SC Department of Revenue                  Sprint
PO Box 650292                         PO Box 12265                              PO Box 629023
Dallas, TX 75265-0292                 Columbia, SC 29211                        El Dorado Hills, CA 95762




                                      US Attorney General                       US Attorneys Office
Trident Medical Center
                                      U.S. Department of Justice                1441 Main Street
PO Box 740766
                                      950 Pennsylvania Avenue, NW               Suite 500
Cincinnati, OH 45274-0766
                                      Washington, DC 20530-0001                 Columbia, SC 29201
              Case 19-00499-jw   Doc 8   Filed 01/28/19 Entered 01/28/19 14:22:39       Desc Main
                                         Document      Page 11 of 11
Vanderbilt Mortgage                  Verizon Wireless Bankruptcy Admin   Wakefield & Associates
Attn: Bankruptcy                     500 Technology Drive                Attn: Bankruptcy
PoBox9800                            Suite 550                           Po Box 441590
Maryville, TN 37802                  Saint Charles, MO 63304-2225        Aurora, CO 80044




Westlake Financial Services
4751 Wilshire Blvd, Ste 100
Los Angeles, CA 90010
